Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1-20 are currently pending. 

Priority
This application claims priority from Provisional Application Nos. 62900071 dated 09/13/2019.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are further objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction:
Fig. 4 and 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system for transmission of information, which is presumed to be within a statutory class of invention for subject matter eligibility analysis (see 112(f) interpretation, infra). 
Regarding claims 1 and 11, the limitation of (claim 1 being representative) transmission of information between a patient and a remote entity; allow a user at the remote entity to create an emergency message, send the emergency message to multiple recipients at the same time, and manage an interface, wherein the emergency message requests a response from the recipient that is entered by the recipient and regarding claim 11- claim 11 encompasses the abstract idea of claim 1 and the following additional features which are part of the abstract idea wherein the information includes health related information as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting (claim 1) a notification system comprising a connected health system comprising a network system, a notification tool, a broadcaster access interface, a recipient access interface, a messaging application and a messaging access platform, (claim 11) a medical system comprising a connected health system comprising a network system, a notification tool, a broadcaster access interface, a recipient access interface, a messaging application and a messaging access platform, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of a notification system comprising a connected health system comprising a network system, a notification tool, a broadcaster access interface, a recipient access interface, a messaging application and a messaging access platform. Claim 11 recites the additional element of a medical system comprising a connected health system comprising a network system, a notification tool, a broadcaster access interface, a recipient access interface, a messaging application and a messaging access platform. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 1 further recite the additional element of a patient device. Claim 11 further recites the additional of a medical device configured to perform a medical treatment. These additional element are recited at a high level of generality (i.e. a general means to receive/transmit information) and amount to 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a notification system, a connected health system, a network system, a notification tool, a broadcaster access interface, a recipient access interface, a messaging application, a messaging access platform and a medical system to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a patient device and a medical were considered extra-solution activity. This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field of healthcare (Simpson (US 2004/0167804) at [0007] and [0345] teaches patient receiving treatment through an infusion pump (medical/patient device) and Simpson (2016/0095976) at [claim 1] teaches a medical/patient device (dialysis machine) configured to perform treatment. Moreover the applicant background teaches that medical devices are known for use in treatment). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional 
Claims 2-10 and 12-20 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 12 further define the emergency message. Dependent claims 3, 4, 10, 13, 14 and 20 further define the notification tool. Claims 3, 4, 10, 13, 14 and 20 recite the additional element of a notification tool, which is analyzed in the manner above and provides neither a practical application nor significantly more. Dependent claim 5 further define the patient device. Dependent claims 6, 15 and 16 further define the mobile device. Dependent claim 7 further define the patient device. Dependent claims 8 and 18 further define the treatment device. Dependent claims 9 and 19 further define the display of the dialysis machine. Dependent claim 17 further defines the medical device. Claims 5, 7, 15 and 17 recite the additional element of a recipient access interface, which is analyzed in the manner above and provides neither a practical application nor significantly more.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The notification tool in claims 1, 3, 4, 10, 11, 13, 14 and 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner has reviewed the specification and found no structure associated with the notification tool. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 3, 4, 10, 11, 13, 14 and 20, the limitation “notification tool” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the notification tool. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims are rejected by virtue of dependency. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 and 11 recite the limitation “… and the messaging access platform, wherein …” There is insufficient antecedent basis for this limitation in the claim. A messaging access platform was never previously recited.
Claims 1 and 11 recite “… requests a response from the recipient that is entered by the recipient…” The claim is indefinite because it is unclear how the claim can be met. The emergency message was sent to multiple recipients, and so it is unclear to which recipient is requested to respond. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 2004/0167804) and in further view of Hassler (US 2013/0346333).

REGARDING CLAIM 1
	Simpson discloses a notification system ([0004] teaches a system for notification and messaging in a medical data communication system), comprising: a connected health system comprising a network system that enables secure transmission of information between a patient device and a remote entity ([0008] teaches the system (interpreted by examiner as the connected health system) comprises a remote device associated with the clinician (interpreted by examiner as a remote entity) and operably attached to the network (interpreted by examiner as a network system) [0091] teaches a plurality of patient medical devices, and transmitting device messages where medical devices can communicate with the system. [0093] teaches data transmission onto system network to be viewed remotely on a clinician's digital assistant (interpreted by examiner as secure transmission of information between a patient device and a remote entity)); 

Simpson does not explicitly disclose, however Hassler discloses:
and a notification tool comprising an application having a broadcaster access interface and a recipient access interface (Hassler at [0017] teaches a user interface for sending a request for aid during an emergency (interpreted by examiner as the broadcaster access interface) [0021] teaches a user interface for receiving and responding to a request for aid during an emergency (interpreted by examiner as the recipient access interface) and [0006] teaches technology to alert (interpreted by examiner as the notification tool) those in an organization that there is imminent danger and to facilitate remedial action), wherein the notification tool is configured to allow a user at the remote entity to create an emergency message, send the emergency message via the connected system to multiple recipients at the same time, and manage an interface between a messaging application and the messaging access platform, wherein the emergency message requests a response from the recipient that is entered by the recipient via the recipient access interface (Hassler at [abstract] teaches a computer system (interpreted as the connected health system of Simpson) configured to allow for sending requests for aid (interpreted by examiner as send the emergency message), responding to requests for aid (interpreted by examiner as wherein the emergency message requests a response from the recipient), and receiving requests to aid in a multi-user environment (interpreted by examiner as the multiple recipients at the same time) [0034] teaches that the system provides a user interface for a requestor to communicate with an administrator, the need for aid during an emergency, and for an administrator to initiate an appropriate response which includes communicating with various people (interpreted by examiner as allow a user at the remote entity to create an emergency message) and that the computer based-system is configured to communicate with at least one mobile application on a mobile device (interpreted by examiner as the remote entity) [0070] teaches a communication manager that manages communication with other computer systems or other network devices via network and [0129] teaches a message management system (interpreted by examiner as manage an interface between a messaging application and the messaging access platform)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical data notification and messaging system of Simpson to incorporate the emergency messaging system as taught by Hassler, with the motivation of providing a meaningful and appropriate communication to those that should be alerted in a timely manner and to initiate an appropriate response (Hassler at [0007]).

REGARDING CLAIM 3
Simpson and Hassler disclose the limitation of claim 1.
Hassler does not explicitly disclose, however Simpson further discloses:
The notification system according to claim 1, wherein the notification tool includes a web- based application (Simpson at [0109] teaches central computer can comprise a validated server, such as an Internet Information Server (IIS) for application hosting (Web Services and Web pages) (interpreted by examiner as a web- based application)).

REGARDING CLAIM 4

Hassler does not explicitly disclose, however Simpson further discloses:
The notification system according to claim 1, wherein the notification tool further comprises an interface to a workflow application (Simpson at [0101] teaches central server, and its software sub-system, typically interface with a pharmacy system to provide the nurses and other clinicians with a typical workflow (interpreted by examiner as the workflow application)).

REGARDING CLAIM 5
Simpson and Hassler disclose the limitation of claim 1.
Hassler does not explicitly disclose, however Simpson further discloses:
device is a patient device (Simpson at [0091] teaches the patient care system can include a plurality of medical devices (interpreted by examiner as patient device))

Simpson does not explicitly disclose, however Hassler further discloses:
The notification system according to claim 1, wherein the device is a mobile device, and wherein the recipient access interface is installed on the mobile device (Hassler at [0008] teaches a user interface on a device. [0034] teaches the device can be a mobile device and that the mobile application on the mobile device has a user interface (interpreted by examiner as the recipient access interface installed on the mobile device)).

REGARDING CLAIM 6
Simpson and Hassler disclose the limitation of claim 1.
Simpson does not explicitly disclose, however Hassler further discloses:
(Hassler at [0014] teaches a smartphone or any type of electronic device to communicate with network computer system can be used (interpreted by examiner as the mobile device is a smart phone)).

REGARDING CLAIM 7
Simpson and Hassler disclose the limitation of claim 1.
Hassler does not explicitly disclose, however Simpson further discloses:
The notification system according to claim 1, wherein the patient device is a treatment device having a display, (Simpson at [0091] teaches the patient care system can include a plurality of medical devices (interpreted by examiner as the patient device). In one embodiment, the medical device is an infusion pump (interpreted by examiner as the patient device is a treatment device) [0185] teaches infusion information is displayed on both an electronic computing device and the pump (interpreted by examiner as the infusion pump having display)).

Simpson does not explicitly disclose, however Hassler further discloses:
wherein the recipient access interface is installed on the device (Hassler at [0008] teaches a user interface on a device (interpreted by examiner as the patient device being a treatment device of Simpson). [0034] teaches the device can be a mobile device and that the mobile application on the mobile device has a user interface (interpreted by examiner as the recipient access interface installed on the device/mobile device/patient device/treatment device)) 

REGARDING CLAIM 8
Simpson and Hassler disclose the limitation of claims 1 and 7.

The notification system according to claim 7, wherein the treatment device is a dialysis machine (Simpson at [0346] teaches various types of medical devices include, but are not limited to, infusion pumps, dialysis machines, ect).

REGARDING CLAIM 10
Simpson and Hassler disclose the limitation of claim 1.
Simpson does not explicitly disclose, however Hassler further discloses:
The notification system according to claim 1, wherein the notification tool further comprises a response processing component that processes responses received in response to the emergency message and facilitates responsive action (Hassler at [0036] teaches data processing [0008] teaches allowing communication during an emergency (interpreted by examiner as the emergency message) and providing an optimal response (interpreted by examiner as facilitates responsive action). And teaches providing response to requests for a response (interpreted by examiner as the response received in response to the emergency message) and initiating an appropriate response and [0005] teaches technology to alert and facilitate action (interpreted by examiner as facilitates responsive action)).

REGARDING CLAIM 11
Claim 11 is analogous to Claim 1 thus Claim 11 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Simpson further teaches a medical device that is configured to perform a medical treatment (Simpson at [0007] teaches a medication treatment application device and [0345] teaches patient receiving treatment through an infusion pump (interpreted by examiner as the medical device, patient device, configured to perform medical treatment));

REGARDING CLAIMS 13-18 and 20 
Claims 13-18 and 20 are analogous to Claims 3-8 and 10 thus Claims 13-18 and 20 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 3-8 and 10.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 2004/0167804), in view of Hassler (US 2013/0346333) and in further view of Yadav (2017/0191843).

REGARDING CLAIM 2
Simpson and Hassler disclose the limitation of claim 1.
Simpson and Hassler do not explicitly disclose, however Yadav further discloses:
The notification system according to claim 1, wherein the emergency message is a patient safety check request or a patient well-being confirmation request (Yadav at [0128] teaches a safety check-in notification interpreted as the notification system of Simpson and Hassler) comprising a message (interpreted by examiner as the emergency message of Hassler) or electronic mail reminding the member (interpreted by examiner as the user/patient of Simpson and Hassler) that a safety check-in is due (interpreted by examiner as message is a user safety check request) and communication of the safety check-in notification to the member's mobile device).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical data notification and messaging system of  at [0006]-[0008]).

REGARDING CLAIM 12
Claim 12 is analogous to Claim 2 thus Claim 12 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 2004/0167804) (referred to as Simpson ‘804), in view of Hassler (US 2013/0346333) and in further view of Simpson (2016/0095976) (referred to as Simpson ‘976).

REGARDING CLAIM 9
Simpson ‘804 and Hassler disclose the limitation of claims 1 and 8.
Simpson ‘804 and Hassler do not explicitly disclose, however Simpson ‘976 further discloses:
The notification system according to claim 8, wherein the display of the dialysis machine displays information related to a treatment performed by the dialysis machine and the emergency message (Simpson ‘976 at [claim 1] teaches dialysis machine, dialysis machine data, a dialysis machine configured to perform a dialysis treatment on the same patient (interpreted by examiner as treatment performed by the dialysis machine), dialysis machine data related to the dialysis treatment and a display device that is to receive the dialysis machine data (interpreted by examiner as the display of the dialysis machine displays information related to a treatment performed by the dialysis machine) [0167] teaches displaying alerts and messages (interpreted by examiner as the emergency message) by an electronic computing device (interpreted by examiner as the device that’s a dialysis device) [0405] teaches displaying information such as emergency notification information).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical data notification and messaging system of Simpson ‘804 and the emergency messaging system of Hassler to incorporate the dialysis machine and display capabilities as taught by Simpson ‘976, with the motivation of reducing costs and improving efficiency while possibly saving lives (Simpson ‘976 at [0178]).

REGARDING CLAIM 19
Claim 19 is analogous to Claim 9 thus Claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
McDonald (US 2005/0040953) teaches monitoring device. Kirchmeier (US 2009/0077045) teaches an online notification system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626